ORDER **
The Port of Seattle (“Port”) appeals the district court’s dismissal with prejudice of its claims arising from its payment of wholesale electricity rates. The dismissal of the action by the district court is affirmed on the ground that the Port’s claims are barred by the doctrine of conflict preemption. See U.S. Const. art. VI, cl. 2; Gadda v. Ashcroft, 377 F.3d 934, 946 (9th Cir.2004) (as amended), cert. denied, 543 U.S. 876, 125 S.Ct. 275, 160 L.Ed.2d 127 (2004). The Port’s requested relief squarely conflicts with existing FERC proceedings and orders. To avoid interfering with these proceedings, this case is dismissed.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.